Exhibit 10.1

Summary of 2011 Cash Bonus Plan

Determination of 2011 Cash Bonus

Target bonuses for named executive officers of AcelRx Pharmaceuticals, Inc. (the
“Company”) under the 2011 Cash Bonus Plan (the “Plan”) will range from 30% to
35% of such executive’s 2011 base salary. The amount of cash bonus, if any, for
each named executive officer will be based on both the named executive officer
achieving his or her individual performance goals and on the Company meeting the
2011 corporate objectives approved by the Board. The 2011 corporate objectives
are primarily related to product development, clinical trial milestones and
financial objectives. The target bonuses for the Company’s named executive
officers for 2011 are as follows:

 

Named Executive Officer

        Target Bonus
(as a percentage  of
FY 2011 Base Salary) Richard A. King      35% James H. Welch      30% Pamela P.
Palmer      30% Lawrence G. Hamel      30% Badri Dasu      30%

Mr. King’s cash bonus under the Plan shall be based 25% on the achievement of
his individual performance goals, as determined by the Board, and 75% on the
achievement of the 2011 corporate objectives. The cash bonus for all other named
executive officers shall be based 40% on the achievement of his or her
individual performance goals, as determined by the Board, and 60% on the
achievement of the 2011 corporate objectives. The named executive officers’
actual bonuses may exceed 100% of target in the event performance exceeds the
predetermined goals.